412 F.3d 1051
UNITED STATES of America, Plaintiff-Appellee,v.George Michael RUELAS, Defendant-Appellant.United States of America, Plaintiff-Appellant,v.George Michael Ruelas, Defendant-Appellee.
No. 02-50600.
No. 02-50660.
United States Court of Appeals, Ninth Circuit.
June 16, 2005.

Beverly Reid O'Connell, Esq., Lizabeth A. Rhodes, Esq., Office of the U.S. Attorney, Criminal Division, Los Angeles, CA, for Plaintiff-Appellee.
Joel Levine, Esq., Encino, CA, for Defendant-Appellant.
Before KLEINFELD, WARDLAW, and BERZON, Circuit Judges.

ORDER

1
Upon remand from the United States Supreme Court, we have reconsidered this case in light of United States v. Booker, 543 U.S. ___, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and we therefore order that the memorandum disposition filed on May 5, 2004 be amended as follows:


2
Page 2, line 9: Delete the phrase "and we affirm" from the sentence beginning with "We have jurisdiction...." Add a new sentence stating, "We affirm Ruelas's conviction, and remand in accordance with United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc)".


3
Page 8, line 10: Insert a new section six, entitled "Sixth Amendment Error," followed by the following paragraph:


4
Because Ruelas did not challenge his sentence on Sixth Amendment grounds in the district court, we grant a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).


5
Last line of the disposition: Replace "AFFIRMED" with "AFFIRMED IN PART; REMANDED"


6
It is so ORDERED.